Citation Nr: 0011592	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.  


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his left shoulder disorder is related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a left shoulder disorder.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, he must present medical 
evidence of a current disability.  Second, he must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
he must offer medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Epps, 126 F.3d at 1468- 69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that he had a chronic condition 
in service or during an applicable presumption period, and 
that the same condition currently exists.  Such evidence must 
be medical unless the condition at issue is a type as to 
which, under case law, lay observation is considered 
competent to demonstrate its existence.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Board concludes that the veteran's claim is not well-
grounded because medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability has not been presented.  As noted above, in the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Epps v. Gober, 126 F.3d 1464, 1467- 68 (Fed. 
Cir. 1997).  The Board notes that the veteran contends that 
some of his service medical records are missing.  As the 
claim is not well-grounded, the VA is not obligated to assist 
the veteran in developing these records.  However, the RO 
made numerous attempts to develop additional service medical 
records.

Although the veteran contends that he currently suffers from 
a left shoulder disorder attributable to service, the service 
medical records reflect no complaint, finding or diagnosis of 
any left shoulder disease or injury.  The clinical evaluation 
of the left shoulder at separation was normal.  The RO's 
requests for any additional service medical records from the 
National Personnel Records Center have resulted in 
information that all available records have been provided or 
that some records may have been destroyed in a fire in July 
1973.  The RO also requested records his unit records, his 
clinical records, his personnel file, and his records from 
the Surgeon Generals Office.  These efforts were also 
unsuccessful.  

VA outpatient clinical records were obtained dated from 
January 1991 to May 1999.  There is no post-service medical 
record of a left shoulder problem until a VA outpatient 
clinical report in June 1994, after the hood of a car dropped 
onto the shoulder 5 days prior to when he was seen.  The 
Board notes that a November 1999 letter from the veteran's 
Senator indicates that the veteran reported to him that "he 
did not drop the hood on his shoulder; rather, he dropped the 
hood when the pain in his left shoulder became too severe to 
hold it."

In the June 1994 medical record, the veteran complained of 
pain and limitation of motion.  The physical examination 
showed that range of motion was complete but painful.  X-rays 
reportedly were negative for fracture but revealed 
degenerative joint disease.  The actual X-ray record reflects 
degenerative change manifested as osteophytes affecting the 
articular surfaces of the glenoid.  No evidence of fracture 
or dislocation of recent origin was seen although there was a 
segment of bone apparently derived from the neck of the 
scapula and adjacent upper portion of the axillary border of 
the bone.  The impressions were old fracture of the neck and 
adjacent axillary border of the left scapula, osteoarthritis 
of the left shoulder and an otherwise negative left shoulder.  

Subsequent VA outpatient clinical records reflected ongoing 
manifestations and treatment of the left shoulder disorder.  
Nevertheless, no etiology coincident with active service or 
sign of left shoulder arthritis during or until many years 
following active service was uncovered.  

A report of a Social Security Administration (SSA) award of 
Supplemental Security Income in June 1995 showed that the 
veteran related longstanding left shoulder problems due to 
recurrent injury.  The details from the June 1994 VA 
outpatient clinical record were noted.  He remained under VA 
care and was treated with medication.  A consultative 
physician saw him in August 1994 and described left shoulder 
limitation of motion, pain, crepitance, and decreased 
strength.  Adhesive capsulitis with osteoarthritis was 
diagnosed.  The RO's requests for any additional records from 
the SSA were unsuccessful.

The veteran asserts that he sustained a left shoulder injury 
during active service in 1957 that resulted in the current 
disorder.  He stated that the "old" fracture described in 
VA clinical records in June 1994 supports such an inservice 
injury.  Nevertheless, the description and finding of an 
"old" fracture some 35 plus years following separation does 
not provide medical evidence that such a fracture occurred 
during his active service.  The Board may presume that he 
sustained a left shoulder injury during active service for 
the purpose of determining whether his claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Nevertheless, the claim remains not well-grounded as there is 
a lack of medical evidence linking the current left shoulder 
disorder to any such in-service injury.  

Medical evidence indicates that the veteran is currently 
suffering from adhesive capsulitis, osteoarthritis and 
residuals of an old fracture of the left shoulder.  The only 
left shoulder injury medically indicated to have occurred was 
in June 1994, when the hood of a car struck the joint.  
Social Security records reflect recurrent left shoulder 
injury.  The Board finds these records sufficient to show 
that he is currently suffering from a left shoulder disorder.  
They do not, however, link his left shoulder disorder to any 
disease or injury during active service; no medical record on 
file does.  

Beyond the veteran's assertions, there is no evidence of 
record linking the left shoulder disorder to his period of 
active service.  His assertions are insufficient to satisfy 
the nexus requirement because the veteran is a layperson with 
no medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As he has not submitted competent medical evidence 
of a nexus between his left shoulder disorder and his period 
of active service, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claim for service connection plausible.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails. 


ORDER

A well-grounded claim not having been submitted, service 
connection for a left shoulder disorder is denied.


		
M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

